Exhibit 10.1 STOCK PURCHASE AGREEMENT By and Among VICIS CAPITAL MASTER FUND, DEER VALLEY CORPORATION and PEERLESS SYSTEMS CORPORATION dated as of SEPTEMBER 3, 2014 TABLE OF CONTENTS ARTICLE I DEFINITIONS 5 ARTICLE II PURCHASE AND SALE 11 Section 2.01 Purchase and Sale. 11 Section 2.02 Purchase Price. 11 Section 2.03 Transactions to be Effected at the Closing. 11 Section 2.04 Closing. 12 ARTICLE III REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY 13 Section 3.01 Organization and Authority of the company Group. 13 Section 3.02 Capitalization. 13 Section 3.03 Legal Proceedings; Governmental Orders. 14 Section 3.04 No Conflicts; Consents. 14 Section 3.05 Subsidiaries. 15 Section 3.06 Financial Statements. 15 Section 3.07 Undisclosed Liabilities. 16 Section 3.08 Absence of Certain Changes, Events and Conditions. 16 Section 3.09 Material Contracts. 18 Section 3.10 Title to Assets; Real Property. 19 Section 3.11 Condition [And Sufficiency] of Assets. 20 Section 3.12 Intellectual Property. 21 Section 3.13 [Inventory. 22 Section 3.14 [Accounts Receivable. 23 Section 3.15 [Customers and Suppliers. 23 Section 3.16 Insurance. 24 Section 3.17 Legal Proceedings; Governmental Orders. 24 Section 3.18 Compliance With Laws; Permits. 24 Section 3.19 Environmental Matters. 25 Section 3.20 Employee Benefit Matters. 26 Section 3.21 Employment Matters. 29 Section 3.22 Taxes. 31 Section 3.23 Books and Records. 33 Section 3.24 Brokers. 33 Section 3.25 SEC Documents. 33 Section 3.26 Full Disclosure. 33 ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING SELLER 34 Section 4.01 Organization and Authority of Seller. 34 Section 4.02 No Conflicts; Consents. 34 Section 4.03 Ownership of Shares. 35 Section 3.17 Legal Proceedings; Governmental Orders. 35 Section 4.04 Brokers. 36 Section 4.05 [Full Disclosure. 36 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 36 Section 5.01 Organization and Authority of Buyer. 36 Section 5.02 No Conflicts; Consents. 37 Section 5.03 Brokers. 37 Section 5.04 Sufficiency of Funds. 37 Section 5.05 Legal Proceedings. 37 ARTICLE VI COVENANTS 39 Section 6.01 Conduct of Business Prior to the Closing. 39 Section 6.02 Access to Information. 40 Section 6.03 No Solicitation of Other Bids. 40 Section 6.04 Notice of Certain Events. 41 Section 6.05 Resignations. 42 Section 6.06 Governmental Approvals and Consents 42 Section 6.07 Closing Conditions 43 Section 6.08 Public Announcements. 43 Section 6.09 Further Assurances. 44 ARTICLE VII TAX MATTERS 44 2 ARTICLE VIII CONDITIONS TO CLOSING 44 Section 8.01 Conditions to Obligations of All Parties. 44 Section 8.02 Conditions to Obligations of Buyer. 45 Section 8.03 Conditions to Obligations of Seller. 47 Section 8.04 Conditions to Obligations of the Company. 49 ARTICLE IX INDEMNIFICATION 50 Section 9.01 Survival. 50 Section 9.02 Indemnification By Seller. 50 Section 9.02 Indemnification By Seller. 51 Section 9.03 Indemnification By Buyer. 51 Section 9.04 Certain Limitations. 51 Section 9.05 Indemnification Procedures. 51 Section 9.06 Payments. 52 Section 9.07 Tax Treatment of Indemnification Payments. 55 Section 9.08 Effect of Investigation. 55 Section 9.09 Exclusive Remedies. 55 ARTICLE X TERMINATION 56 Section 10.01 Termination. 56 Section 10.02 Effect of Termination. 56 ARTICLE XI MISCELLANEOUS 57 Section 11.01 Expenses. 57 Section 11.02 Notices. 57 Section 11.03 Interpretation. 58 Section 11.04 Headings. 58 Section 11.05 Severability. 58 Section 11.06 Entire Agreement. 59 Section 11.07 Successors and Assigns. 59 Section 10.08 No Third-party Beneficiaries. 59 Section 11.09 Amendment and Modification; Waiver. 59 Section 11.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 59 3 Section 11.11 Specific Performance. 60 Section 11.12 Counterparts. 61 Exhibits Exhibit A:Employment Agreement Form 4 STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “ Agreement ”), dated as of September 3, 2014, is entered into by and among Vicis Capital Master Fund, a sub-trust of Vicis Capital Master Series Trust, a unit trust organized and existing under the laws of the Cayman Islands (“ Seller ”), Deer Valley Corporation (the “ Company ”), a Florida corporation, and Peerless Systems Corporation, a Delaware corporation (“ Buyer ”). RECITALS WHEREAS, Seller owns 12,310,458 shares (the “ Shares ”) of the Company’s common stock, par value $.001 per share (the “ Common Stock ”), representing 79.93% of its issued and outstanding shares; WHEREAS, the Company holds in treasury 126,000 shares (the “ Company Shares ,” and together with the Shares, the “ Transaction Shares ”) of Common Stock; WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller, the Shares, subject to the terms and conditions set forth herein; and WHEREAS, the Company wishes to sell to Buyer, and Buyer wishes to purchase from the Company, the Company Shares, subject to the terms and conditions set forth herein; NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS The following terms have the meanings specified or referred to in this Article I
